Citation Nr: 0202307	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (noncompensable) evaluation for 
residuals of a fractured coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The question of whether an extraschedular rating is warranted 
for the veteran's service-connected for residuals of a 
fractured coccyx is the subject of the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a fractured coccyx are manifested by 
complaints of pain and mild functional impairment.


CONCLUSION OF LAW

The schedular criteria for a 10 percent, but no greater than 
10 percent, rating for residuals of a fractured coccyx are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5298 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for a Fractured Coccyx

Service connection for residuals of a fractured coccyx was 
granted effective from April 1997 and a noncompensable (zero 
percent) rating has been in effect since that time.  The 
veteran now contends that the previously fractured coccyx is 
causing numbness in his buttocks as well as his low back 
pain, and that an increased rating should be assigned.  After 
a review of the evidence, the Board finds that the evidence 
does support his contentions, and that a compensable 
evaluation is appropriate.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
veteran's service-connected fracture of the coccyx is 
currently evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5298.  Under Diagnostic Code 5298, the zero 
percent rating currently in effect contemplates the removal 
of the coccyx without painful residuals.  A 10 percent rating 
is appropriate for removal of the coccyx, partial or 
complete, with painful residuals. 38 C.F.R. § 4.71a, 
Diagnostic Code 5298, 5299 (2001). 

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The evidence clearly demonstrates that a compensable rating 
for the veteran's coccyx fracture residuals is appropriate, 
pursuant to the provisions cited above.  The November 1999 VA 
examination report shows that the veteran complained of 
difficulty standing from a sitting position, as well as 
routine numbness in the buttocks.  The Board finds that the 
evidence shows that the pain and impairment resulting from 
the veteran's service connected coccyx fracture residuals are 
sufficiently severe as to be deemed analogous to partial or 
complete removal of the coccyx with painful residuals, and 
that a 10 percent rating is accordingly warranted.  38 C.F.R. 
§ 4.7 (2001).

After determining that a 10 percent rating is necessary, the 
Board must now ascertain whether a rating greater than 10 
percent can be assigned.  This question must be answered in 
the negative.   The 10 percent rating awarded in this case is 
the maximum rating that can be assigned under Diagnostic Code 
5298.  The Board also notes that Diagnostic Code 5298 is the 
only diagnostic criteria in the Schedule that apply to 
injuries of the coccyx.   Other diagnostic criteria, such as 
those enumerated at Diagnostic Code 5294, allow for the 
assignment of higher disability ratings.  However, those 
other diagnostic criteria apply to spinal problems other than 
the coccyx, and are not pertinent to the issue before the 
Board.  In brief, the Board finds that the evidence shows an 
increased award of a 10 percent rating for a fractured coccyx 
is appropriate.

II.  Duty to Assist

A recent change in the law, on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5100 et. seq.  (West Supp.).  Implementing 
regulations for VCAA have been published.  66 Fed. Reg. 
45,620 (Aug. 29,2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a compensable evaluation for a fractured 
coccyx.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that the 
VA's duty to assist the claimant under applicable provisions 
has been satisfied.


ORDER

A schedular 10 percent, but no greater than 10 percent, 
rating for residuals of a fractured coccyx is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 


REMAND

The veteran has alleged that he has been unable to work for 
the past three years because of pain he experiences on a 
daily basis, and the fact that he has trouble sitting in the 
same position for long periods of time.  (The Board notes 
that a claim for a total rating based on individual 
unemployability due to service-connected disability was 
denied by the RO in October 2000, and that this claim is not 
before the Board at this time.)  In light of these 
contentions regarding work interference, the RO should 
consider the applicability of the extraschedular provision, 
38 C.F.R. § 3.321(b)(1), to the veteran's disability.  The RO 
also should advise the veteran of the opportunity to provide 
employment records or other evidence to substantiate his 
claim that his disability has interfered with employment.  
See Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

Based on the foregoing, this case is REMANDED to the RO for 
the following action.

1.  The RO should afford the veteran the 
opportunity to furnish employment records 
and other evidence to support his claim 
that his residuals of a fractured coccyx 
have caused marked interference with his 
employment.

2.  After completing the above 
development, the RO should determine 
whether the veteran's claim should be 
submitted for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1). If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is otherwise notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

